        Case 5:20-cv-03556-BLF Document 86 Filed 02/08/21 Page 1 of 4



 1   JUSTINA K. SESSIONS, State Bar No. 270914
     WILSON SONSINI GOODRICH & ROSATI
 2   Professional Corporation
     One Market Plaza
 3   Spear Tower, Suite 3300
     San Francisco, California 94105
 4   Telephone: (415) 947-2197
     Facsimile: (415) 947-2099
 5   Email: jsessions@wsgr.com

 6   Counsel for Defendants
     Google LLC and Alphabet Inc.
 7

 8                             UNITED STATES DISTRICT COURT

 9                            NORTHERN DISTRICT OF CALIFORNIA

10

11   IN RE GOOGLE DIGITAL ADVERTISING            )   Lead Case No.: 5:20-cv-03556-BLF
     ANTITRUST LITIGATION                        )
12                                               )
                                                 )   DEFENDANTS GOOGLE LLC AND
13                                               )   ALPHABET INC.’S STATEMENT IN
     DOCUMENT RELATES TO:                        )   SUPPORT OF PLAINTIFF’S
14                                               )   UNOPPOSED ADMINISTRATIVE
     JLaSalle Enterprises LLC v. Google LLC,     )   MOTION TO CONSIDER
15   No. 5:21-cv-00748-NC                        )   WHETHER CASES SHOULD BE
                                                 )   RELATED
16                                               )

17

18

19

20

21

22

23

24

25

26

27

28


     GOOGLE LLC’S STATEMENT                                       CASE NO.: 5:20-CV-03556-BLF
     IN SUPPORT OF RELATION
         Case 5:20-cv-03556-BLF Document 86 Filed 02/08/21 Page 2 of 4



 1            Pursuant to Civil Local Rule 3-12(e), Defendants Google LLC and Alphabet Inc.

 2   (together, “Google”) submit this statement in support of JLaSalle Enterprises LLC’s Motion to

 3   Relate. Google agrees that JLaSalle Enterprises LLC v. Google LLC (21-cv-00748) should be

 4   related to In re Google Digital Advertising Antitrust Litigation because the JLaSalle complaint

 5   includes an overlapping class of publishers, challenges the same conduct, and brings

 6   substantially the same claims as those at issue in the Digital Ads1 litigation. Like the other

 7   complaints in Digital Ads, JLaSalle alleges that Google has monopolized markets relating to

 8   display advertising or “the Display Ad [Tech] Stack.” Google, therefore, requests that the Court

 9   grant JLaSalle’s motion to relate.

10            Same Parties. The Digital Ads proposed classes overlap with JLaSalle’s proposed

11   class. In Digital Ads, several plaintiff groups seek to represent classes of publishers that sold

12   digital advertising using Google advertising technology. For example, the Sterling plaintiffs

13   seek to represent a class of “All persons and entities who sold digital advertising space at any

14   time during the period from December 15, 2016 through the present.” Sterling Int’l Consulting

15   Grp. v. Google LLC, No. 20-cv-09321 Dkt. 1 (Compl.) ¶ 194. The Genius Media plaintiffs seek

16   to represent a class of “all persons that received revenue from Google for displaying

17   advertisements using Google’s Ad Network services from four years prior to the date of this

18   Complaint’s filing through the present.” Genius Media Grp., Inc. v. Alphabet Inc., No. 20-cv-

19   09092 Dkt. 1 (Compl.) ¶ 101. These plaintiffs further allege that Google AdSense is among the

20   ad network services. Id. ¶ 43. JLaSalle seeks to represent a class that overlaps with the other

21
        1
22          The Digital Ads litigation currently includes five related complaints: In re Digital Ads,

23   Astarita v. Google LLC (20-cv-00022), Genius Media Grp. v. Alphabet Inc. (20-cv-09092),

24   Sweepstakes Today, LLC v. Google LLC (20-cv-8984), Sterling Int’l Consulting Grp. v. Google

25   LLC (20-cv-9321). The advertiser plaintiffs have filed a consolidated amended complaint, and

26   the Court has set a schedule to receive applications for publishers’ interim class counsel and a

27   consolidated amended publishers’ complaint. See Feb. 4, 2021 Case Management Conference

28   Tr. 33:4-10.


     GOOGLE LLC’S STATEMENT                             -1-                    CASE NO.: 5:20-CV-03556-BLF
     IN SUPPORT OF RELATION
         Case 5:20-cv-03556-BLF Document 86 Filed 02/08/21 Page 3 of 4



 1   publisher classes, namely: “all Publishers that sell digital display advertising inventory through

 2   Google’s AdSense targeting consumers in the United States between March 11, 2008 and the

 3   date the Court certifies the class.”2 JLaSalle Enters., No. 21-cv-00748 Dkt. 1 (Compl.) ¶ 115.

 4            Overlapping Allegations of Anticompetitive Conduct. Both the Digital Ads publisher

 5   plaintiffs and JLaSalle allege that Google violated the antitrust laws by tying advertising

 6   products, leveraging monopolistic market share, and interfering with competitors’ services. See,

 7   e.g., Genius Media Compl. ¶¶¶ 62, 62, 64, 76, 94-98; Sterling Compl. ¶¶ 72, 78, 124, 115 139,

 8   145; Sweepstakes Today, LLC v. Google LLC, No. 20-cv-08984 Dkt. 1 (Compl.) ¶¶ 11, 210,

 9   225-26; Astarita v. Google LLC, No. 21-cv-00022 Dkt. 1 (Compl.) ¶¶ 86, 87, 122; JLaSalle

10   Compl. ¶¶ 64, 76, 86-90, 94.

11            Same Claims for Relief. Both groups of plaintiffs claim damages under federal antitrust

12   law on behalf of a publisher class. See, e.g., Genius Media Compl. ¶¶ 116, 119, Prayer for

13   Relief; Sterling Int’l Compl. ¶ 188, Prayer for Relief; Sweepstakes Today Compl. ¶ 185, Prayer

14   for Relief; Astarita Compl. ¶ 227, Prayer for Relief; JLaSalle Compl. ¶ 128, Prayer for Relief.

15            Conducting the Actions Before Different Judges Would Result in Unduly Burdensome

16   Duplication of Labor and Expense. JLaSalle and the cases currently related under the Digital

17   Ads umbrella will necessarily include substantially overlapping discovery, and will require

18   resolution of the same factual and legal questions. It would be unduly burdensome to the parties,

19   third parties, and to the Court to duplicate those efforts. Further, because the two cases “are

20   currently in a similar procedural posture,” as discovery has not begun in either, “efficiency gains

21   [would likely] be achieved” by treating the matters as related. Pepper v. Apple Inc., No. 11-cv-

22   06714-YGR, 2019 WL 4783951, at *2 (N.D. Cal. Aug. 22, 2019).

23

24

25

26
        2
27          This is identical to the proposed class in Mikula Web Solutions, for which a motion to relate

28   is also pending.

     GOOGLE LLC’S STATEMENT                             -2-                   CASE NO.: 5:20-CV-03556-BLF
     IN SUPPORT OF RELATION
        Case 5:20-cv-03556-BLF Document 86 Filed 02/08/21 Page 4 of 4



 1          Google respectfully requests that the Court grant JLaSalle’s motion to relate.

 2

 3   Dated: February 8, 2021                          Respectfully submitted,

 4                                                    WILSON SONSINI GOODRICH & ROSATI
                                                      Professional Corporation
 5

 6                                                    s/ Justina K. Sessions
                                                      Justina K. Sessions
 7                                                    jsessions@wsgr.com

 8                                                    Counsel for Defendants
                                                      Google LLC and Alphabet Inc.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     GOOGLE LLC’S STATEMENT                           -3-                   CASE NO.: 5:20-CV-03556-BLF
     IN SUPPORT OF RELATION
